MAXWELL, OLIVER C., Associate Judge
(dissenting).
The transcript in this case clearly discloses that there is substantial competent evidence to support the findings of the-trial judge. There is no direct evidence in the record that this rather complicated will, incorporating a testamentary trust was-ever either read or explained to this practically illiterate testatrik; and there is-ample competent, substantial evidence in the record that the will, as drawn, runs-counter to the expressed desires of the testatrix to protect her daughter, the natural’ object of her bounty and affection. The-majority opinion seems to conclude on what was said in appellant’s brief. It would be-more appropriate if our ruling were basecT. on what appears in the record.
I dissent.